IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,455-01




EX PARTE LUKE CASSIDY BOLTON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2008-0000174M-CR-A IN THE 97TH DISTRICT COURT
FROM MONTAGUE COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to twenty years’ imprisonment. 
            On October 21, 2013, the trial court made findings of fact and conclusions of law
recommending that some of Applicant’s grounds be denied and some be dismissed, but
recommending that relief be denied.
            This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings of fact and conclusions of law, except for conclusion #33.   Based on
the trial court's findings and conclusions and our own review, we deny relief.
Filed: December 11, 2013
Do not publish